 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12
     WESLEY PANIGHETTI,                                     2:19-cv-00015-MCE-GGH
13
                                            Petitioner, [PROPOSED] ORDER
14
                    v.
15

16   J. GASTELLO,
17                                        Respondent.
18

19         Upon considering Respondent’s request, and good cause appearing, Respondent shall have

20   an additional thirty (30) days, to and including June 3, 2019, to file a reply to Petitioner’s

21   opposition to motion to dismiss.

22   Dated: May 9, 2019
                                                 /s/ Gregory G. Hollows
23                                       UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                        1
                                                                            Order (2:19-cv-00015-MCE-GGH)
